Citation Nr: 1721819	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-21 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as bronchitis, to include as due to exposure to mustard gas and other live gases.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  The Board notified the Veteran that a hearing had been scheduled for March 30, 2015, in a February 2015 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board deems this hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

When this matter was initially before the Board in May 2015, the Board denied service connection claims for bronchitis and for diabetes mellitus.  Claims for entitlement to service connection for a heart disability and bilateral eye disability were remanded for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a December 2016 Memorandum Decision, the Court vacated and remanded the portion of the Board's decision regarding the issue of entitlement to a service connection for bronchitis.  The Court did not disturb the Board's denial of service connection for diabetes mellitus.   

Development as to service connection claims for a heart disability and bilateral eye disability was conducted.  A November 2015 supplemental statement of the case was issued, and the claims are once again before the Board. 

The issues of entitlement to service connection for a respiratory disability and entitlement to service connection for a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence fails to establish an etiological relationship between the Veteran's heart disability (diagnosed as coronary artery disease) and service. 


CONCLUSIONS OF LAW

A heart disability was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

With respect to his service connection claim for a heart disability, the Board notes that a VA examination and medical opinion were not obtained.  The Board finds that an additional remand to obtain such opinions is not warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current heart disability related to service is the Veteran's own conclusory, generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that this claimed disability should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the record as a whole, which provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to this issue.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2015 for further development.  All those actions were accomplished with respect to this issue, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including cardiovascular-renal disease such as coronary artery disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records do not reflect treatment for a heart disability, to include coronary artery disease (CAD).  In an October 1968 report of medical history completed at service separation, the Veteran denied ever having or currently having pain or pressure in his chest or a palpitation or pounding heart.  An October 1968 separation examination reflected a normal clinical evaluation of his heart. His blood pressure was recorded as 118/72.  A heart disability was not diagnosed. 

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with CAD around 2009.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  

In that connection, the Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Notably, the Veteran's records do not reflect problems related to his heart problems until 2009.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 30 years after service.  This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.   

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his heart problems for over 30 years following separation from service.  While the Board can understand having heart problems after service and not seeking treatment until many years after service, this set of facts provides evidence against his claim.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his heart was normal at the time he left service.  

Accordingly, the Board finds that the Veteran's statements asserting continuity of symptomatology of his heart disability since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board also finds that the weight of the competent evidence does not attribute the Veteran's heart disability to service, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  The evidence does not indicate that the problem the Veteran has today is connected to service.  The service and post-service evidence provide particularly negative evidence against this claim. 

The Board has also considered the Veteran's statements asserting a nexus between his CAD and service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of CAD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  CAD is a complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's CAD includes medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a heart disability is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Respiratory Disability

Pursuant to the December 2016 Court Memorandum Decision, the Board will remand for further development the Veteran's claim for service connection for a respiratory disability, claimed as bronchitis, to include as due to exposure to mustard gas and other live gases.  In consideration of the Memorandum Decision and the March 2017 Appellant's Brief, an additional examination and medical opinion will be obtained. 

Bilateral Eye Disability

The Veteran underwent a VA eye examination in September 2015.  The VA examiner noted that the Veteran did not currently have, nor had he ever been diagnosed with, an eye condition other than congenital or developmental errors of refraction. In an accompanying VA medical opinion the VA examiner concluded that the Veteran did not have a bilateral eye disability, and a negative etiological opinion was provided.  

Nevertheless, a review of the Veteran's VA treatment records reflects that he has been prescribed artificial tears in the form of drops for each eye, to be used four times a day, for dry eyes.  See June 2012 VA treatment record in Virtual VA.  

A review of the service treatment records reflects that in April 1967 the Veteran was provided with tinted sunglasses for photophobia.  He was also treated for complaints of headaches caused by eye strain in May 1967.  In an October 1968 report of medical history, completed at service separation, the Veteran denied currently having or having had any eye trouble.  He reported that he did not wear glasses.  An October 1968 separation examination noted a normal clinical ophthalmoscopic eye examination.  His vision was noted to be 20/20 in both his right and left eye for both distant and near vision. 

Although the VA examiner noted that the Veteran has not had an eye disability, he failed to discuss the Veteran's current treatment for dry eyes.  The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given that the Veteran is being actively treated for dry eyes during the pendency of the appeal and that his service treatment records reflect some treatment for eye problems, an addendum etiological opinion regarding whether this specific diagnosis is related to service is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the relationship between his current respiratory disability and active duty service.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary by the examiner must be undertaken.  

The examiner is asked to provide a diagnosis for each respiratory disability the Veteran currently experiences. For each such disability, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally related to his service, to include exposure to exposure to live gases other than mustard gas.  

The examiner must specifically address the Veteran's contention that he was exposed to live gases other than mustard gas during his in-service training. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. Forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's bilateral eye disability.  The examiner is requested to review the claims folder, to include this Remand.  

Following review of the claims file the examiner must provide an opinion on the following: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral eye disability (specifically dry eyes) had its onset during the Veteran's active service or is otherwise causally related to his service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


